Citation Nr: 1229336	
Decision Date: 08/27/12    Archive Date: 09/05/12

DOCKET NO.  09-24 075	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for 
service connection for a neck disability.

2.  Entitlement to service connection for a neck disability.

3.  Entitlement to an increased rating for fracture of the distal third of the left femur with myositis ossificans, rated as 20 percent disabling for the period prior to February 3, 2010, and as 10 percent disabling beginning on February 3, 2010.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

E. Joyner, Counsel


INTRODUCTION

The Veteran served on active duty from May 1969 to April 1971.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a July 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado, which denied entitlement to the benefits sought on appeal.  Specifically, the July 2008 rating decision denied a rating in excess of 20 percent for fracture of the distal third of the left femur with myositis ossificans, denied reopening of the service connection claim for a neck disability because new and material evidence had not been submitted, and granted an increased rating for chondromalacia patella of the right knee.  The Veteran appealed the denial of an increased rating for fracture of the distal third of the left femur with myositis ossificans and the denial of reopening service connection for a neck disability, and the case was referred to the Board for appellate review.  

Historically, the Board notes that in March 2010, the Veteran filed a claim for entitlement to an increased rating based upon convalescence.  Along with the claim, the Veteran submitted private medical evidence showing that he was two weeks post right total knee arthroplasty and resection of a large heterotrophic ossification on the anterior femoral cortex, quadricepsplasty.  Then, in a May 2010 rating decision, the RO granted an increased rating of 100 percent for status post right total knee arthroplasty, effective February 3, 2010, based upon surgical or other treatment necessitating convalescence.  A 30 percent evaluation was assigned from April 1, 2011.  

Subsequently, the Veteran submitted a statement indicating that it was actually his left knee that he was seeking an increased rating for, based upon convalescence, as he underwent a total left knee arthroplasty, not a total right knee arthroplasty.  
In a May 2010 rating decision, the RO proposed to sever service connection for status-post right total knee arthroplasty, noted to be formerly chondromalacia patella right knee.  A decision on entitlement to service connection for left knee status post total knee arthroplasty was deferred.  The Veteran did not object to the proposed severance, and instead submitted corrected medical evidence showing that the surgery and arthroplasty was performed on the left knee and not the right knee.

In an August 2010 rating decision, the RO severed service connection for right knee status post total knee arthroplasty, effective November 1, 2010.  

Thereafter, in a September 2010 rating decision, the RO granted service connection for left knee status post arthroplasty, assigning a temporary 100 percent evaluation, effective November 1, 2010 (the date that the severance of service connection for right knee status post total knee arthroplasty was made effective) and then a 30 percent rating effective from April 1, 2011, and decreased the evaluation of service-connected fracture of the distal third of the left femur with myositis ossificans from 20 percent to 10 percent, effective February 3, 2010 (the date that service connection for the total knee arthroplasty was made effective).  

In January 2011, the RO issued a supplemental statement of the case, denying a rating in excess of 20 percent from January 31, 2005 but prior to February 3, 2010 and denying a rating in excess of 10 percent beginning on February 3, 2010, for service-connected fracture of the distal third of the left femur with myositis ossificans.  The supplemental statement of the case also denied reopening of the service connection claim for a neck disability. 

A Travel Board hearing was held on April 20, 2012, before Kathleen K. Gallagher, a Veterans Law Judge who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c) (West 2002) and who is rendering the determination in this case.  A transcript of that hearing is of record.

The issues of entitlement to service connection for a neck disability and entitlement to an increased rating for fracture of the distal third of the left femur with myositis ossificans are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition of the Veteran's appeal has been obtained. 

2.  An unappealed January 2007 rating decision denied service connection for a neck disability. 

3.  The evidence received since the January 2007 rating decision, when considered by itself, or in conjunction with previously considered evidence, relates to an unestablished fact necessary to substantiate the claim for service connection for a neck disability. 


CONCLUSIONS OF LAW

1.  The January 2007 rating decision, which denied service connection for a neck disability, is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104(a), 20.302 (2011). 

2.  The evidence received subsequent to the January 2007 rating decision severing service connection for a neck disability is new and material, and the claim for service connection for a neck disability is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2011). 



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).  

The notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include:  1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  Additionally, this notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court held that the VCAA notice requirements in regard to new and material evidence claims require VA to send a specific notice letter to the claimant that: (1) notifies him or her of the evidence and information necessary to reopen the claim (ie., describes what is meant by new and material evidence under either the old or new standard); (2) identifies what specific evidence is required to substantiate the element or elements needed for service connection that were found insufficient in the prior denial on the merits; and (3) provides general VCAA notice for the underlying service connection claim.  

In the decision below, the Board has reopened the Veteran's claim for service connection for a neck disability.  Therefore, regardless of whether the requirements have been met in this case with regard to this claim, no harm or prejudice to the appellant has resulted.  As such, the Board concludes that the current laws and regulations have been complied with, and a defect, if any, in providing notice and assistance to the Veteran was at worst harmless error in that it did not affect the essential fairness of the adjudication of the claim to reopen.  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); Pelegrini v. Principi, 18 Vet. App. 112, 119-120 (2004); Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92. 

LAW AND ANALYSIS

In general, decisions of the RO and the Board that are not appealed in the prescribed time period are final.  38 U.S.C.A. § 7104, 7105; 38 C.F.R. § 3.104, 20.1100, 20.1103, 20.1104.  Pursuant to 38 U.S.C.A. § 5108, a finally disallowed claim may be reopened when new and material evidence is presented or secured with respect to that claim.  38 U.S.C.A. § 5108. 

For applications filed after August 29, 2001, as was the application to reopen the instant service connection claim, new and material evidence means evidence not previously submitted to agency decisionmakers; which relates, either by itself or when considered with previous evidence of record, to an unestablished fact necessary to substantiate the claim; which is neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and which raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  To reopen a previously disallowed claim, new and material evidence must be presented or secured since the last final disallowance of the claim on any basis, including on the basis that there was no new and material evidence to reopen the claim since a prior final disallowance.  See Evans v. Brown, 9 Vet. App. 273, 285 (1996).  

The United States Court of Appeals for Veterans Claims (Court) recently interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4) , which, "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110 (2010). 

For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in determining whether evidence is new and material, "credibility" of newly presented evidence is to be presumed unless evidence is inherently incredible or beyond competence of witness).

The Veteran originally filed a claim for service connection for a neck disability in June 2006, and a January 2007 rating decision denied that claim.  In the January 2007 rating decision the RO observed that the service treatment records were negative for findings of a neck disability, and that the post-service medical evidence from June 2006 which showed complaints of neck stiffness is more than 35 years after service discharge.  The RO concluded that no evidence showed any etiological relationship between a currently diagnosed neck disability and service.  As such, service connection was denied.  The Veteran did not appeal the January 2007 rating decision; therefore, the January 2007 rating decision became final.  38 C.F.R. §§ 20.200, 20.202, 20.1103. 

The evidence of record at the time of the January 2007 rating decision included the Veteran's service treatment records, which contain no evidence of complaints or findings with regard to the Veteran's neck.  The June 2006 letter then of record, from a private health care provider, Dr. F., indicates that Dr. F. had been treating the Veteran since October 1989 for chronic complaints of left sciatica, hip and knee pain, and neck stiffness.  Dr. F. opined that these problems stem from a motor vehicle accident while the Veteran was in service.  

The evidence associated with the claims file subsequent to the January 2007 rating decision includes VA medical records, VA examination reports, and hearing testimony, as well as the Veteran's own assertions.  As explained further below, the Board finds that such evidence is new and material within the meaning of the laws and regulations set forth above, and as such, the service connection claim for a neck disability is reopened. 

With respect to the VA medical records and VA examination reports, the Board finds that they are new in that they were certainly not of record at the time of the January 2007 rating decision.  Moreover, an April 2008 VA treatment record notes that the Veteran had X-rays of the cervical spine, which showed fracture.  Lists of the Veteran's active problems treated by VA, dated in January 2010 and November 2010, include closed fracture of cervical vertebra.  A November 2010 VA treatment record notes that the Veteran complained of chronic, worsening neck pain.  The Veteran complained that his neck is very stiff in the morning and it is difficult to turn his head to the left in the mornings.  On examination, he had neck pain and decreased range of motion, worse on the left than the right.  There was no midline tenderness to palpation.  The assessment was multiple musculoskeletal complaints, doing well.  For the neck, the Veteran was instructed to continue using a contoured pillow, continue doing range of motion exercises, and to consider evaluation if neurological deficits develop.  

At the Travel Board hearing, the Veteran indicated that he first injured his neck in service in the same car accident in which he fractured his femur.  He stated that because the femur fracture was the condition of primary concern, he did not mention his neck pain during service.  He essentially stated that he has had ongoing neck symptomatology since the car accident in service.  

The Board finds that the appellant's assertions are new and material evidence in that they were not previously considered at the time of the January 2007 rating decision denying service connection for a neck disability, and they are material in that they raise a reasonable possibility of substantiating the claim.  Specifically, at the Travel Board hearing, the Veteran stated that his neck disability began during service at the time he was involved in the car accident that caused him to suffer a fractured femur, and that right after service, he had difficulty moving his neck up and down.  He stated that he didn't seek treatment for his neck over the years since service.  However, the pain was present; he just "put up with it."  See Travel Board Hearing Transcript at 16.  In essence, he has claimed that the neck pain has been consistently present ever since service separation.  The Board recognizes that the Veteran is competent to describe symptoms of neck pain.  In this regard, he is capable of describing symptomatology.  As previously noted, the threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Moreover, in determining whether this low threshold is met, consideration need not be limited to consideration of whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.  In this case, reopening the claim would result in consideration of a theory of the claim based upon continuity of symptomatology since service separation.  This alternative theory of entitlement is one which was not considered at the time of the last prior final denial.  Accordingly, the Board finds that new and material evidence has been presented to reopen the appellant's previously denied claim for service connection for a neck disability. 


ORDER

New and material evidence having been received, reopening of the claim for service connection for a neck disability is granted.



REMAND

Reason for Remand:  To afford the Veteran a VA examination to determine the nature and etiology of any current neck disability, and the current severity of the service-connected fracture of the distal third of the left femur with myositis ossificans.

VA has a duty to obtain a medical examination when the record contains competent evidence of a current disability or symptoms of a current disability; evidence establishing that an event, injury, or disease occurred in service; an indication that the disability or persistent or recurrent symptoms of a disability may be associated with service or a service-connected disability; and insufficient evidence to decide the case.  38 U.S.C.A. §5103A (West 2002); 38 C.F.R. §3.159(c)(4) (2011); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  If VA undertakes the effort to provide the Veteran with a medical examination, it must ensure that such exam is an adequate one.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

The Veteran claims that he is entitled to service connection for a neck disability because it was incurred during service as a result of a motor vehicle accident.  The service treatment records do not reflect any complaints or findings related to the Veteran's neck.  However, he claims that his neck was injured in service and that he did not complain about it because the major problem after the accident was his left femur fracture.  He stated that he had difficulty moving his neck up and down after service, but that he did not see a doctor after service and just "put up with it."  A June 2006 letter from Dr. F. indicates that the Veteran's current complaints of neck stiffness are the result of the motor vehicle accident in service.  

The Veteran has never undergone a VA examination for the purpose of ascertaining the nature and etiology of the claimed neck disability.  In this regard, the evidence shows that he suffered injury in a motor vehicle accident during service, he claims to have injured his neck in that accident and claims to have had ongoing neck problems since service, there is a current diagnosis of closed fracture of cervical vertebra, and there is a private medical opinion linking current complaints of neck stiffness to the automobile accident in service.  As such, a VA examination should be scheduled.

With regard to the Veteran's increased rating claim, the Board notes that the Veteran has not undergone a VA examination for the purpose of determining the current severity of the service-connected fracture of the distal third of the left femur with myositis ossificans since September 2010.  The report of that examination reflects(most likely a typographical error) that the Veteran had a new "left hip arthroplasty."  At the hearing, the Veteran's representative requested a new VA examination.  Additionally, the September 2010 rating decision reflects that a future examination for the left knee status post arthroplasty associated with the fracture of the distal third of the left femur with myositis ossificans was scheduled for March 2011.  The report of that examination is not of record.  The Veteran stated at the Travel Board hearing  that the severity of the disability is now affecting his hip severely, and will eventually lead to a hip replacement.  See Travel Board Hearing Transcript at 7.  

VA's General Counsel has indicated that when a claimant asserts that the severity of a disability has increased since the most recent rating examination, an additional examination is appropriate. VAOPGCPREC 11-95 (April 7, 1995); see also Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (holding that a Veteran was entitled to a new examination after a two year period between the last VA examination and the Veteran's contention that his disability had increased in severity); Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (an examination too remote for rating purposes cannot be considered "contemporaneous").  Therefore, a new VA examination should be conducted.

Finally, the record reflects that the Veteran receives treatment through VA.  The most recent VA treatment records are dated in December 2010.  As such, up-to-date VA treatment records should also be obtained.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Obtain copies of all up-to-date treatment records dating from December 2010 to the present, to include the report of a June 2011 VA left knee examination, and associate them with the claims file.

2.  Schedule the Veteran for VA orthopedic examination by an appropriate examiner in order to determine the nature and etiology of any currently present neck disability and to determine the current severity of the service-connected fracture of the distal third of the left femur with myositis ossificans.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and assertions. 

The examiner should state an opinion as to the likelihood (likely, unlikely, at least as likely as not) that any current neck disability is causally or etiologically related to his military service.  The examiner must discuss the 1970 motor vehicle accident, the Veteran's complaints of neck pain associated with that accident, his complaints of ongoing neck pain since that accident, the diagnosis of closed fracture of cervical vertebra, and the June 2006 private physician's letter relating the then current neck stiffness with the motor vehicle accident during service.  

With regard to the service-connected fracture of the distal third of the left femur with myositis ossificans, the examiner should describe all current manifestations of the disability.  The examiner should specifically comment on whether there is moderate or marked hip disability; fracture of the surgical neck of the femur with false joint; fracture of the shaft or anatomical neck of the femur with nonunion, without loose motion and with weightbearing preserved with aid of a brace; fracture of the shaft or anatomical neck of the femur with nonunion, with loose motion; or flail joint of the hip.

If painful motion is observed, the examiner must state the point in degrees at which motion is limited by pain.  The same range of motion studies must then be repeated after at least 5 repetitions.  The examiner must also discuss whether there are additional limits on functional ability on repeated use or during flare-ups, and provide an assessment of any functional impairment on repeated use or during flare-ups in terms of the degree of additional range of motion loss.  

The examiner must state whether there is any functional loss due to pain, weakened movement, excess fatigability, or incoordination causing additional disability beyond that reflected on range of motion measurements, and if so, the additional degree of impairment. 

With respect to any subjective complaints of pain, the examiner must comment on whether pain is visibly manifested on movement of the left hip, the presence and degree of, or absence of, muscle atrophy attributable to the service-connected fracture of the distal third of the left femur with myositis ossificans, the presence or absence of changes in condition of the skin indicative of disuse due to the service-connected disorder, and the presence or absence of any other objective manifestation that would demonstrate disuse or functional impairment due to pain attributable to the service-connected fracture of the distal third of the left femur with myositis ossificans.  

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history [,]"38 C.F.R. § 4.1 (2011), copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.  If the examiner cannot provide an opinion without resorting to mere speculation, such should be stated along with rationale for that conclusion. 

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of the conclusion as it is to find against it.) 

3.  When the development requested has been completed, the Veteran's claims should be reviewed by the RO/AMC on the basis of additional evidence.  If the benefits sought are not granted to the fullest extent, the Veteran and his representative should be furnished a Supplemental Statement of the Case (SSOC) and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The purpose of this REMAND is to obtain additional development, and the Board does not intimate any opinion as to the merits of the case, either favorable or unfavorable, at this time.  The appellant has the right to submit additional evidence and/or argument on the matter or matters the Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  No action is required of the appellant until he is notified. 

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


